PEARSON, J.

                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


BRIAN M. MATTES,                                   )     CASE NO. 4:17-CV-952
                                                   )
                   Plaintiff,                      )
                                                   )     JUDGE BENITA Y. PEARSON
                   v.                              )
                                                   )
JESSICA JONES, et al.,                             )     MEMORANDUM OF OPINION AND
                                                   )     ORDER
                   Defendants.                     )     [Resolving ECF Nos. 53, 56, 58, 61]



          Pending are Defendants’ motion to dismiss (ECF No. 53) and Plaintiff’s motions for

appointment of counsel (ECF No. 56), extension of time to file a response to Defendants’ answer

(ECF No. 58), and to admit into evidence (ECF No. 61). Plaintiff filed a response in opposition

to Defendants’ motion to dismiss (ECF No. 57), and Defendants declined to file a reply.

          For the reasons stated below, the motion to dismiss (construed in part as a motion for

summary judgment) is granted, the motion for appointment of counsel is denied, and the motion

for extension of time and the motion to admit into evidence are denied as unnecessary.

                                            I. Background

          Plaintiff advances Bivens1 claims against Defendants, all officials at the Federal Bureau of

Prisons and at FCI Elkton, a federal correctional institution. His allegations can be grouped in

three categories: (1) failure to protect in violation of the Eighth Amendment to the United States

Constitution, (2) denial of access to the courts and retaliation in violation of the First

          1
              Bivens v. Six Unknown Named Agents of Fed. Bur. of Narcotics, 403 U.S. 388
(1971).
(4:17-CV-952)


Amendment, and (3) denial of due process in violation of the Fifth Amendment. Plaintiff’s

factual allegations are extensive. See ECF No. 1 at PageID #: 4-71.

       After a protracted effort, service of process has been returned executed on all Defendants,

as well as the United States Attorney General and the United States Attorney for the Northern

District of Ohio pursuant to Fed. R. Civ. P. 4(m). See ECF Nos. 7, 44, 55.

       In their joint motion (ECF No. 53), Defendants urge dismissal based on untimely service

and lack of personal jurisdiction, untimeliness relative to the statute of limitations, qualified

immunity, and failure to exhaust administrative remedies.

                                      II. Standard of Review

       A. Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim

       Affirmative defenses, including those pertaining to qualified immunity and the relevant

statute of limitations, may be addressed on a Rule 12(b)(6) motion to dismiss if the complaint

itself alleges facts sufficient to prove the existence and applicability of such defenses. See

Hollander v. Brown, 457 F.3d 688, 691 n.1 (7th Cir. 2006) (“[D]ismissal under Rule 12(b)(6) on

the basis of a limitations defense may be appropriate when the plaintiff effectively pleads herself

out of court by alleging facts that are sufficient to establish the defense.”) (citation omitted).

       On a Rule 12(b)(6) motion to dismiss for failure to state a claim, the Court takes all

well-pleaded allegations in the complaint as true and construes those allegations in the light most

favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). A

pleading must contain a “short and plain statement of the claim showing that the pleader is



                                                   2
(4:17-CV-952)


entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P.

8(a)(2)). Plaintiff is not required to include detailed factual allegations, but must provide more

than “an unadorned, the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

       B. Rule 56 Motion for Summary Judgment

       If an affirmative defense is based on matters outside the complaint and is raised by a

motion under Rule 12(b)(6), then the Court must construe the motion as one for summary

judgment under Rule 56. Fed. R. Civ. P. 12(d). Although presented as a motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6), portions of Defendants’ filing are best construed as a request

for summary judgment according to Fed. R. Civ. P. 56. Defendants attached exhibits and relied

on evidence to support certain arguments, and Plaintiff responded in kind. See ECF Nos. 53-2,

57. Given the duration of the litigation to this point and both parties’ thorough presentation of

evidence in their filings, the Court perceives that both parties have had a “reasonable opportunity

to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d).

       Summary judgment is appropriately granted when the pleadings, the discovery and

disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

to file affidavits or other similar materials negating a claim on which its opponent bears the

burden of proof, so long as the moving party relies upon the absence of the essential element in

the pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

                                                  3
(4:17-CV-952)


failed to establish an essential element of his case upon which he would bear the ultimate burden

of proof at trial.” Guarino v. Brookfield Twp. Trustees., 980 F.2d 399, 403 (6th Cir. 1992).

                                     III. Defendants’ Motion

         A. Rules 4(m) and 12(b)(2): Untimely Service and Personal Jurisdiction

         At the time Defendants’ motion was filed, Defendants had not yet been properly served

pursuant to Fed. R. Civ. P. 4(m) because the Attorney General and the United States Attorney for

the Northern District of Ohio had not yet been served with process in accordance with Fed. R.

Civ. P. 4(i). Defendants moved for dismissal on that basis.

         Since that time, the Attorney General and the United States Attorney for the Northern

District of Ohio have been served. ECF No. 55. The motion to dismiss is denied insofar as it

relies on a defense of untimely or insufficient service or lack of personal jurisdiction.

         B. Rule 12(b)(6): Claims Pursuant to 18 U.S.C. § 4042

         To the extent Plaintiff purports to allege a claim pursuant to 18 U.S.C. § 4042 (see ECF

No. 1 at PageID#: 4), that claim must be dismissed as a matter of law.2 Section 4042 establishes

the general duties of the Bureau of Prisons, but it does not create a private right of action against

individual Bureau of Prisons officers. Nwaebo v. Hawk-Sawyer, 100 F. App’x 367, 369 (6th Cir.

2004).




         2
        Plaintiff expressly disclaims any such cause of action in his response brief. ECF
No. 57 at PageID#: 539, 541.

                                                  4
(4:17-CV-952)


       C. Rule 12(b)(6): Statute of Limitations

       Ohio’s two-year statute of limitations applies to Bivens actions. Zappone v. United

States, 870 F.3d 551, 559 (6th Cir. 2017); see Ohio Rev. Code § 2305.10. This litigation

commenced on May 4, 2017. ECF No. 1. Defendants urge that all claims “that accrued prior to

May 4, 2015, are barred by the applicable statute of limitations.” ECF No. 53-1 at PageID#: 485.

Plaintiff rejoins that, because he was diligently pursuing administrative remedies, the limitations

period should be tolled. ECF No. 57 at PageID#: 538. Plaintiff goes on to list eight

administrative-remedy requests that, he says, invite equitable tolling of the statute of limitations.

Id. at PageID#: 538-39.

       Of those eight purported administrative claims, however, the earliest was submitted on

September 23 or 24, 2016, well within the period of limitations. Id. at PageID#: 538, ¶ 3.

Plaintiff does not argue that his limitations period should be tolled for claims that accrued prior

to May 4, 2015, as Defendants posit.

       To the extent Plaintiff’s allegations state claims that accrued prior to May 4, 2015 (see

ECF No. 1 at PageID#: 20-28), those claims are dismissed because they are time-barred.

       D. Rule 12(b)(6): Qualified Immunity

       Defendants assert that “Defendants are entitled to qualified immunity for all claims

premised upon an alleged violation of BOP policy, code of conduct or Program Statement.” ECF

No. 53-1 at PageID#: 487. But they point to no specific claims that they wish for the Court to

dismiss on that ground.



                                                  5
(4:17-CV-952)


       Plaintiff’s claims arise under the Eighth, First, and Fifth Amendments to the United

States Constitution. The Court cannot award blanket qualified immunity to Defendants absent

any application of law to facts. The motion to dismiss is denied insofar as it relies on a defense

of qualified immunity.

       E. Rule 56: Failure to Exhaust Administrative Remedies

       The parties rely on evidence to support their respective positions with respect to

exhaustion of administrative remedies. See ECF Nos. 53-2, 57. For that reason, as explained

above, the Court construes Defendants’ motion to dismiss as a motion for summary judgment

insofar as it pertains to exhaustion of administrative remedies.

       Exhaustion of administrative remedies is mandatory. Porter v. Nussle, 534 U.S. 516, 524

(2002); 42 U.S.C. § 1997e(a). Defendants posit that, although Plaintiff “filed numerous

grievances,” he “fully exhausted only one administrative grievance, Administrative Remedy No.

829584-A1.” ECF No. 53-1 at PageID#: 482. Defendants concede that the subject matter of that

grievance, a July 1, 2015, search and confiscation of some items in his cell, may persist in this

litigation against Defendant Jones. Id. at PageID#: 483-85. They urge that all other claims and

all other Defendants should be dismissed for failure to exhaust administrative remedies.

       For his part, Plaintiff insists that he filed at least eight additional administrative remedy

requests that were never recorded in the Bureau of Prisons’ grievance database. ECF No. 57 at

PageID#: 538-39. Plaintiff listed the same eight unaccounted-for grievances in a declaration

attached to his Complaint. ECF No. 1-20 at PageID#: 130. He also submits contemporaneous

notes and messages from 2016 tending to show that he did, in fact, file eight grievances that are

                                                  6
(4:17-CV-952)


not mentioned in Defendants’ narrative account. ECF No. 57 at PageID#: 532-33, 536-37.

Defendants do not acknowledge the existence of these purported grievances in their briefing, and

there is no sign of the existence of such grievances in Defendants’ attached exhibits. They

declined to file a reply brief reconciling the discrepancy between Plaintiff’s account and their

own.

       On a motion for summary judgment, disputed facts are viewed in the light most favorable

to the nonmoving party. To the extent Defendants deny that Plaintiff ever filed the eight

unaccounted-for grievances, that factual dispute must be resolved in Plaintiff’s favor at this stage.

It remains, however, for the Court to discern whether that dispute makes any difference.

       Plaintiff confirms that he did not pursue his eight unaccounted-for grievances to the top

of the chain of appeals; that is, to the Bureau of Prisons Central Office. He urges, however, that

he received no response as to most of those grievances, and he was therefore unable to pursue

them up the chain. See id. at PageID#: 531, 534-35. For that reason, he argues, he has exhausted

all the remedies that were made available to him, which is all he was statutorily obligated to do

before commencing this litigation. See 42 U.S.C. § 1997e(a) (“until such administrative

remedies as are available are exhausted”) (emphasis added).

       In general, pursuant to 28 C.F.R. §§ 542.10 through 542.19, prisoner grievances escalate

in the following order:

       •        Step One: Form BP-8 (informal complaint to staff), 28 C.F.R. § 542.13(a);

       •        Step Two: Form BP-9 (formal Administrative Remedy Request to Warden), 28
                C.F.R. § 542.14;


                                                 7
(4:17-CV-952)


       •        Step Three: Form BP-10 (appeal to BOP Regional Director), 28 C.F.R. § 542.15;

       •        Step Four: Form BP-11 (appeal to BOP General Counsel, Central Office), 28
                C.F.R. § 542.15.

A BP-9 request must be filed within 20 calendar days from the date of the incident described

therein. Fed. Bur. Prisons, Program Statement 1330.18, at 4-5. Discounting extensions, which

may be invoked only by written notice, Form BP-9 requests should be answered within 20

calendar days of submission, Form BP-10 requests within 30 calendar days, and Form BP-11

requests within 40 calendar days. 28 C.F.R. § 542.18. A failure to respond within those time

frames is to be treated as a denial of the grievance request at that level. Id.

       In theory, an inmate can pursue the entire chain of appeals even if his grievances elicit no

responses: All unanswered grievances are treated as denials, and the inmate can, in theory, appeal

a denial-by-silence. But even so, an inmate needs access to proper forms in order to appeal a

grievance denial. An inmate cannot submit a BP-9 grievance if he is not provided a BP-9 form.

       Plaintiff states that Defendant Jones told him he “could not get a BP-9 form until he

receives an answer to the BP-8, no matter how long that takes.” ECF No. 57 at PageID#: 531;

see ECF No. 1 at PageID#: 49; ECF No. 1-20 at PageID#: 129-30. Plaintiff says he “knew this

was incorrect, because he was aware that he had only 20 days from the date of the incident to file

his BP-9, and [Defendant Jones], herself, stated that inmates were to allow 14 days to [sic] for

staff to respond to the BP-8.” ECF No. 57 at PageID#: 531; see ECF No. 1-20 at PageID#: 129

(“[Defendant Jones] claimed that we are to allow her 14 days to respond to BP-8s.”). Plaintiff




                                                   8
(4:17-CV-952)


describes a catch-22: He was to treat silence as an appealable denial, but he was not provided the

means to appeal such a denial.

        The Sixth Circuit’s decision in Risher v. Lappin addressed a similar scenario. Risher v.

Lappin, 639 F.3d 236 (6th Cir. 2011). In that case, the inmate-Plaintiff “affirmatively

endeavored to comply” with the administrative grievance process but was prevented from doing

so by nonresponsive Bureau officials. Id. at 240. “Under the circumstances,” the court

concluded, “Risher’s efforts were sufficient. It is well established that administrative remedies

are exhausted when prison officials fail to timely respond to a properly filed grievance.” Id.

(quotation marks and citations omitted). After all, the court stated, “[w]hen pro se inmates are

required to follow agency procedures to the letter in order to preserve their federal claims, we see

no reason to exempt the agency from similar compliance with its own rules.” Id. at 241.

        Defendants have been on notice of Plaintiff’s position about exhaustion since this

litigation was initiated. See ECF No. 1 at PageID#: 45-59, 71; ECF No. 1-20 (declaration

detailing Plaintiff’s efforts to exhaust administrative remedies). Nevertheless, they declined to

engage with his position in their motion or in a reply brief. Their failure even to discuss

Plaintiff’s purported efforts at exhaustion creates, at least, a genuine dispute of material fact in

that respect.

        To the extent Plaintiff’s eight unaccounted-for grievances (ECF No. 57 at PageID#: 538-

39; ECF No. 1-20 at PageID#: 129-30) match the factual allegations and stated causes of action

listed in his Complaint, those claims will not be dismissed for failure to exhaust administrative

remedies. The Court identifies four such claims against three Defendants:

                                                   9
(4:17-CV-952)


       (1) First Amendment retaliation claim against Defendant Jones based on the
       alleged July 1, 2015, search of Plaintiff’s cell3 and her alleged misconduct in
       obstructing or preventing Plaintiff from seeking recourse;

       (2) First Amendment retaliation claim against Defendant Burton based on his
       alleged threatening and intimidating conduct to prevent Plaintiff from pursuing
       grievances and litigation;

       (3) First Amendment retaliation claim against Defendant Hayes based on his
       alleged false punishment of Plaintiff after the Unit Discipline Committee hearing
       on September 8, 2016;

       (4) Fifth Amendment claim against Defendant Hayes for violating due process at
       the Unit Discipline Committee hearing on September 8, 2016, resulting in a
       deprivation of good-time credits.4

       Allegations in the Complaint that do not pertain to the matters listed above must be

dismissed for failure to exhaust administrative remedies. Accordingly, all of Plaintiff’s Eighth

Amendment claims, all other Due Process claims, and all other claims against Defendants

Tammy McGeehan, Vinnie Burton, Steven Grimm, R. Hanson, Michael D. Talefski, and Bill

Story are dismissed.

        There is no genuine dispute that the remaining claims were not exhausted in the

administrative grievance system. That said, the remaining claims raised in Plaintiff’s grievances

must be dismissed from this litigation even if administrative remedies were exhausted.




       3
         Defendants conceded that Plaintiff had exhausted administrative remedies with
respect to these claims. ECF No. 53-1 at PageID#: 484-85.
       4
         Plaintiff seeks damages through a Bivens action, not restoration of good-time
credits. He can seek the latter only through a petition for a writ of habeas corpus pursuant
to 28 U.S.C. § 2241. Wolff v. McDonnell, 418 U.S. 539, 554 (1974).

                                                10
(4:17-CV-952)


       F. Rule 12(b)(6): Due Process Claims

       To the extent Plaintiff alleges that Defendants’ mishandling of his grievances gives rise to

a due-process claim,5 he is incorrect. “[T]here is no constitutionally protected due process right

to unfettered access to prison grievance procedures.”6 Walker v. Mich. Dep’t of Corrections, 128

F. App’x 441, 445 (6th Cir. 2005) (citations omitted); see Williams v. Armstrong, 566 F. App’x

106, 109 (3d Cir. 2014) (citing Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001)) (additional

citation omitted). Accordingly, Plaintiff’s Fifth Amendment claim against Defendant Hayes is

dismissed.

       Additionally, Plaintiff describes certain of his grievances as implicating “FCI Elkton’s

staff,”7 but he does not name names. A Bivens lawsuit cannot proceed against an indefinite set of

anonymous prison officials. Claims based on those nonspecific grievances are dismissed.

       G. Rule 12(b)(6): Retaliation Claims against Jones, Burton, Hayes

       The only remaining claims left for the Court to consider are Plaintiff’s retaliation claims

against Defendants Jones, Burton, and Hayes. These claims must also be dismissed because they

are not cognizable under Bivens.



       5
        See Plaintiff’s grievances labeled AA-378, AA-384, and AA-385. ECF No. 1-20
at PageID#: 129-30.
       6
        By contrast, “[p]risoners have a First Amendment right to file institutional
grievances without being subject to retaliation . . . .” Walker, 128 F. App’x at 445 (citing
Herron v. Harrison, 203 F.3d 410, 414 (6th Cir. 2000))
       7
       See Plaintiff’s grievances labeled AA-385 and AA-386. ECF No. 1-20 at
PageID#: 130.

                                                 11
(4:17-CV-952)


        In Ziglar v. Abassi, the Supreme Court set out a two-step test for determining whether a

claim may be brought under Bivens. Ziglar v. Abassi, 137 S. Ct. 1843, 1859-60 (2017). First, a

court must determine whether the claim presents a new context. “The proper test for determining

whether a case presents a new Bivens context is as follows. If the case is different in a

meaningful way from previous Bivens cases decided by the Court, then the context is new.” Id.

at. 1859. When a claim presents a new context, the Court must assess whether there are any

“special factors counseling hesitation” to recognizing a Bivens claim. Id. at 1860.

       First Amendment retaliation claims are under a new context to the limited Bivens claims

the Supreme Court has recognized. See Himmelreich v. Federal Bureau of Prisons, 2019 WL

4694217, at * 10 (N.D. Ohio Sept. 25, 2019). Therefore, the Court must consider whether there

are any “special factors counseling hesitation.”

       After Abassi, courts around the nation have held that a First Amendment retaliation claim

is not cognizable under Bivens. See Free v. Peikar, 2018 WL 1569030, at *2 (E.D. Cal. Mar. 30,

2018) (collecting cases); see also, e.g., Atkinson v. Broe, 2019 WL 231754 (W.D. Wis. Jan. 16,

2019); Cox v. True, 2018 WL 6928796 (S.D. Ill. Sept. 20, 2018) (Wilkerson, M.J.), report and

recommendation adopted at 2019 WL 95478 (Jan. 3, 2019); Early v. Shepherd, 2018 WL

4539230 (S.D. Ind. Sept. 21, 2018); Akande v. Philips, 2018 WL 3425009 (W.D.N.Y. July 11,

2018); Johnson v. Johnson, 2018 WL 4374231 (S.D.W.V. June 5, 2018); Reid v. United States,

2018 WL 1588264 (E.D. Cal. Apr. 2, 2018); Gonzalez v. Bendt, 2018 WL 1524752 (D.S.D. Mar.

28, 2018); Andrews v. Miner, 301 F. Supp. 3d 1128 (N.D. Ala. Aug. 25, 2017).



                                                   12
(4:17-CV-952)


       Although the Sixth Circuit has not addressed this issue, that Court has recognized that a

plaintiff may seek damages under Bivens for First Amendment retaliation under limited

circumstances.8 Himmelreich, 2019 WL 4694217, at *16. But Himmelreich should not be

construed as a blanket recognition that all First Amendment retaliation claims are cognizable

under Bivens. On the contrary, the Supreme Court’s “special factors counseling hesitation”

analysis in Abbasi underscores that it is a highly fact-intensive inquiry. See Abbasi, 137 S. Ct. at

1858-69. Himmelreich was limited to its unique facts. Himmelreich, 2019 WL 4694217 at * 11

(“On the facts alleged, the Court cannot conclude that the existence of a prison grievance

procedure counsels hesitation in inferring a Bivens cause of action” (emphasis added)). The

Court emphasized that the Sixth Circuit had found that the “BOP grievance was not available to

Plaintiff.” Id. On that basis, the Court noted that it would “be senseless to conclude . . . those

administrative remedies, unavailable to him, were adequate to provide the relief he sought.” Id.

       Himmelreich presented a significantly different issue from that in this case.

“[E]xpanding the Bivens remedy is a ‘disfavored’ judicial activity.” Abbasi, 137 S. Ct. at 1857

(citations omitted). An alternative remedy, such as the grievance process, “alone may limit the

power of the Judiciary to infer a new Bivens cause of action.” Id. at 1858. The grievance process

is a special factor counseling hesitation to recognizing Plaintiff’s First Amendment claims.

Although Plaintiff’s access to the grievance process was arguably frustrated, the grievance



       8
         At least two other district courts have also found a First Amendment retaliation
claim is cognizable under Bivens. Jerra v. United States, 2018 WL 1605563, at *4 (C.D.
Cal. Mar. 29, 2018); Loumiet v. United States, 292 F.Supp.3d 222, 229 (D.D.C. 2017).

                                                 13
(4:17-CV-952)


process was still available to him, unlike in Himmelreich. Despite alleging that he was placed in

the SHU in retaliation for submitting grievances against Jones, Plaintiff continued to submit

grievances and demanded an explanation for why he was placed there. ECF No. 1 at PageID #:

31-34, ECF No. 53-2 at PageID #: 502-03, 505-06, 508-10. By contrast, in Himmelreich, the

undersigned found that the alleged retaliation against Himmelreich prevented him from

submitting any grievance. Himmelreich, 2019 WL 4694217, at *11.

       In addition, Plaintiff was transferred to a different prison facility, which was one of the

remedies he sought when he filed the grievances. ECF No. 1 at PageID #: 2, 31-32, 34, 71-72;

ECF No. 53- 2 at PageID #: 492, ¶ 4. Although this was not the only remedy he sought, and he

seeks monetary damages to further remedy his alleged injury, a remedy need only be adequate to

foreclose a Bivens action. See Abbasi, 137 S. Ct. at 1863; Wilkie v. Robbins, 551 U.S. 537, 553

(2007); Corr. Servs. Corp v. Malesko, 534 U.S. 61, 70 (2001).

       Given that the Court finds there are “special factors counseling hesitation,” the Court

finds that Plaintiff’s retaliation claims are not cognizable under Bivens.9 Accordingly, the

remaining First Amendment claims are dismissed.




       9
         To the extent Plaintiff attempts to distinguish his First Amendment retaliation
claims from his First Amendment denial of access to the courts claims, the Court also
concludes the latter claims are not cognizable under Bivens.

                                                14
(4:17-CV-952)


                                     IV. Plaintiff’s Motions

       A. Motion to Appoint Counsel

       Because all of Plaintiff’s claims are dismissed, Plaintiff’s motion to appoint counsel (ECF

No. 56) is denied as moot.

       B. Motion for Extension of Time

       Plaintiff’s motion for extension of time to file a response to Defendants’ answer (ECF

No. 58) is denied as unnecessary.

       C. Motion to Admit into Evidence

       Plaintiff’s motion to admit into evidence (ECF No. 61) is denied as moot.

                                         V. Conclusion

       For the reasons stated herein, Defendants’ motion to dismiss (ECF No. 53), construed in

part as a motion for summary judgment, is granted and all of Plaintiff’s claims are dismissed with

prejudice. Plaintiff’s motion for appointment of counsel (ECF No. 56) is denied, Plaintiff’s

motion for extension of time (ECF No. 58) and motion to admit into evidence (ECF No. 61) are

denied as unnecessary. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal

from this decision could not be taken in good faith.



       IT IS SO ORDERED.


  October 31, 2019                             /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge


                                                15
